I think the Court of Appeals opinion is correct in holding that a new trial might have been properly granted upon the failure to give plaintiff's Instruction No. 2, which presented her case upon the res ipsa loquitur doctrine. In other words, I agree to the opinion of that court. As the car was standing and not moving at the time of the accident, I do not concur in the remarks added at the end of the opinion. I therefore concur in so far as our opinion adopts the opinion of the Court of Appeals.
The last remarks of my brother might lead to the view that the car was running at the time of the accident, whilst as a fact a number of passengers had left the compartment (the car being at a stand-still) before plaintiff's wife reached the door, and some few were following her. Up to the time she reached the door the fastening seems to have performed its function, but as she passed through the opening of the door, for some reason, not explained, the door closed, and caught her fingers. It is suggested that the following passengers may have pushed the door, but of this there is a question. I concur as aforesaid. Woodson, P.J., concurs in these views also. *Page 10